Citation Nr: 1020799	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  07-11 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel




INTRODUCTION

The Veteran had active military service from August 1963 to 
May 1965.

The Veteran was first denied service connection for a "lower 
torso" disability in a January 1980 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  He was denied service connection for a 
back disability by a November 1995 rating decision by the 
Detroit RO.  He sought to reopen the previously denied claim 
on multiple occasions, including in May 2000.  The RO denied 
his petition to reopen via an August 2000 rating decision.  
The Veteran appealed that decision to the Board of Veterans' 
Appeals (Board), which reopened the claim and denied it on 
the merits in a February 2005 decision.  38 C.F.R. § 20.1100.  
In January 2006, the Veteran sought to reopen his claim for 
service connection for a back disability.

The current appeal comes before the Board on appeal from a 
July 2006 decision by the Detroit RO.  In that decision, the 
RO denied the Veteran's petition to reopen his previously 
denied claim of service connection for a back disability, 
finding that no new and material evidence had been submitted.  
Regardless of what the RO has done, however, the Board must 
address the question of whether new and material evidence has 
been received to reopen the Veteran's claim for service 
connection for a back disability.  This is so because the 
issue goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  In other words, the Board is required 
to first consider whether new and material evidence is 
presented before the merits of a claim can be considered.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  
Hence, the Board has characterized the claim of service 
connection for a back disability as a claim to reopen.


FINDINGS OF FACT

1.  In an August 2000 rating decision, the RO denied the 
Veteran's petition to reopen a previously denied claim for 
service connection for a back disability.  The Veteran 
appealed the decision to the Board, which reopened the 
Veteran's claim and denied it on the merits in a February 
2005 decision.

2.  Evidence received since the Board's February 2005 
decision is either cumulative or redundant of evidence 
previously considered; by itself or when considered with 
previous evidence it does not relate to an unestablished fact 
necessary to substantiate the claim and does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  A February 2005 Board decision that denied the Veteran's 
petition to reopen a previously denied claim of service 
connection for a back disability is final.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. § 20.1100 (2009).

2.  Evidence relating to the Veteran's claim received since 
the Board's February 2005 decision is not new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C.A. § 5103A(f) (West 
2002).  That notwithstanding, the Board finds that all 
notification and development action needed to render a 
decision as to the application to reopen the claim has been 
accomplished.  Specifically, with regard to reopening the 
claim, the RO informed the Veteran of the requirements as set 
forth in 38 C.F.R. § 3.156(a) by a notice letter in April 
2006, which provided the regulatory language of "new and 
material" evidence.  In addition, the Veteran was told in 
the April 2006 notice letter of the evidence and information 
necessary to establish a claim for entitlement to service 
connection.  Specifically regarding VA's duty to notify, the 
Board finds that the April 2006 notice letter to the Veteran 
apprised him of what the evidence must show to establish 
entitlement to the benefits sought, what evidence and/or 
information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  The April 2006 notice letter also notified 
the Veteran that, to be considered material, evidence he 
supplied must pertain to the reason his claim was previously 
denied.  Further, the April 2006 letter provided the Veteran 
specific notice of the elements of service connection that 
were the basis for the February 2005 denial.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

Moreover, the April 2006 notice letter provided the Veteran 
with the criteria for assigning a disability rating and an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  The Board thus concludes that "the 
appellant [was] provided the content-complying notice to 
which he [was] entitled."  Pelegrini, v. Principi, 18 Vet. 
App. 112 (2004).  Nothing about the evidence or any response 
to the RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.

Here, although the Veteran's claim has not been reopened by 
the RO and will not be reopened by the Board, reasonable 
efforts to assist the Veteran in his claim have been 
undertaken.  To that end, records from the Veteran's private 
treatment have been obtained and associated with the claims 
file.  Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Analysis

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the Veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

Regarding petitions to reopen filed on or after August 29, 
2001, Title 38 Code of Federal Regulations, Section 3.156(a) 
defines "new" evidence as evidence not previously submitted 
to agency decision makers and "material" evidence as 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2009).

During the pendency of the Veteran's appeal, VA revised 38 
C.F.R. § 3.156.  See 71 Fed. Reg. 52,455-57 (Sept. 6, 2006).  
The amended regulation became effective October 6, 2006.  The 
Board notes that none of the revisions, which relate to 
receipt of additional service department records, affects the 
Veteran's pending claim.  

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  This analysis is undertaken by comparing 
newly received evidence with the evidence previously of 
record.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  Here, as indicated above, the last final denial 
pertinent to the claim was the February 2005 Board decision.  
Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The Veteran asserts that he has a back disability related to 
his active military service.  Specifically, he contends that 
he injured his back in an incident in which he was struck by 
a gun mount rammer.  As a result, the Veteran contends that 
service connection is warranted.  

In an January 1980 rating decision, the RO denied the 
Veteran's claim of service connection for residuals of injury 
to the "lower torso."  The Veteran sought service 
connection for a back disorder in August 1995; the RO denied 
the Veteran's claim in a November 1995 rating decision.  The 
November 1995 decision noted that the evidence of record 
showed that the Veteran's back problems during service had 
been acute and transitory; nor was there evidence linking the 
Veteran's claimed back disability to the injury he incurred 
during active duty.  The Veteran filed petitions to reopen 
the previously denied service connection claim in July 1997, 
which the RO denied in May 1999, and in May 2000, which the 
RO denied in August 2000.  The Veteran appealed the August 
2000 denial to the Board, which denied the Veteran's claim in 
a February 2005 decision.  See 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §§ 3.156, 20.1100 (2009).  Thereafter, in 
January 2006, the Veteran again sought to reopen his claim of 
service connection for a back disability.

Evidence of record in 2005 included a report of medical 
examination conducted at the time of the Veteran's separation 
from active duty, which shows that he was found to have a 
normal spine and musculoskeletal system.  The record also 
contained a letter from the Veteran's private treatment 
provider dated in 1979, in which the Veteran was noted to 
have been receiving treatment for complaints of back pain 
since 1973.  Further treatment records from both private and 
VA treatment providers indicate that the Veteran had been 
seen on multiple occasions for complaints of low back pain 
that he stated began following his in-service injury.  He has 
been diagnosed with acute persistent recurrent back pain and 
paraspinous muscle spasm at a December 1994 VA treatment 
visit; he has also been found to have degenerative changes in 
the lumbosacral spine on multiple radiological evaluations.  
A 1985 VA examination report was also of record.  The report 
shows that the Veteran complained of back pain dating back to 
service but that "no cause [was] found."  

Evidence added to the record since the Board's February 2005 
denial concerning the Veteran's claim for service connection 
for a back disability includes records of private treatment 
the Veteran has received since that date.  The Veteran has 
also submitted multiple statements to VA in support of his 
claim.  Records from private treatment providers reflect that 
the Veteran has been diagnosed with degenerative changes of 
the thoracic spine, which was confirmed by radiological 
examination in February 2005.  The Veteran has further 
submitted multiple written statements to VA in support of his 
petition to reopen the previously denied service connection 
claim.  To that end, the Board notes that the Veteran has 
argued on multiple occasions, including in his April 2007 VA 
Form 9 (Appeal to Board of Veterans Appeals), that he injured 
his back when he was struck by a gun mount rammer in service, 
and that his current back disability is related to this in-
service injury.  The Veteran contended in that statement that 
because he is service connected for residuals of a head 
injury resulting from the same incident, his current back 
disability ought also to be service connected.  The Veteran 
has further contended that he has experienced back pain since 
service.  

After a review of the evidence mentioned above, the Board 
finds that new and material evidence relating to the 
Veteran's claim for service connection for a back disability 
has not been received, and the claim may not be reopened.  
The evidence is new in that it was not previously before 
agency decision makers.  However, none of this evidence is 
material for purposes of reopening the service connection 
claim.  Essentially, the new medical evidence does not 
suggest that the Veteran incurred any back injury in service 
that has led to a current disability.  

As noted above, the evidence previously of record showed that 
the Veteran had a well established diagnosis of degenerative 
changes of the spine and had been receiving treatment for his 
back since at least 1973.  The evidence received since the 
2005 denial includes a diagnosis from the Veteran's private 
treatment provider of degenerative changes of the thoracic 
spine, which was shown on radiological examination.  
Treatment records further reflect the Veteran's complaint 
that he has suffered from back pain since service.  However, 
this information does not tend to prove the Veteran's claim 
in a manner different from what was already shown in 2005 and 
which was evident in the Veteran's earlier contentions, the 
lay statements he submitted, and treatment records and 
doctors' statements dating from 1973.  Consequently, the 
Board finds that the new evidence differs from what was 
previously of record, but substantively it is the same.  In 
other words, with respect to what is required to show a 
relationship to military service, it is cumulative of what 
was previously known.  

The Board thus concludes that the evidence received since the 
February 2005 Board decision is not new and material.  As 
noted in 38 C.F.R. § 3.156(a), new and material evidence can 
be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened and must raise a reasonable possibility 
of substantiating the claim.  In this case, the evidence 
added to the record since the February 2005 denial does not 
provide any new evidence indicating that the Veteran incurred 
a back injury or disability during service.  Thus, none of 
the evidence raises a reasonable possibility of 
substantiating the Veteran's claim of service connection.

The Board has also considered the assertions and testimony of 
the Veteran and his representative that were made in support 
of his claim, but emphasizes that he is not shown to be other 
than a layperson without the appropriate medical training or 
expertise to render an opinion on a medical matter.  In sum, 
although the Veteran asserts that he has a current back 
disability that can be attributed to injuries he sustained 
during service, these were his contentions previously, and 
the record does not establish that he has the medical 
training necessary to offer competent opinions on matters of 
medical diagnosis or etiology.  As such, his statements do 
not amount to new and material evidence.  See, e.g., Bostain 
v. West, 11 Vet. App. 124, 127 (1998).  

As noted in 38 C.F.R. § 3.156(a), new and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened and must raise a reasonable 
possibility of substantiating the claim.  Under the 
circumstances described above, the Board concludes that new 
and material evidence relating to the Veteran's claim for 
service connection for a back disability has not been 
received; hence, the requirements to reopen the claim for 
service connection for a back disability have not been met, 
and the appeal must be denied.  (As new and material evidence 
to reopen the finally disallowed claim has not been received, 
the benefit-of-the-doubt doctrine is not applicable.  See 
Annoni v. Brown, 5 Vet. App. 463, 467 (1993).)


ORDER

As new and material evidence has not been received, the 
application to reopen a claim of entitlement to service 
connection for a back disability is denied.



_____________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


